FILED
                                                                         Sep 24 2020, 8:33 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Donald J. Berger                                           Curtis T. Hill, Jr.
Law Office of Donald J. Berger                             Attorney General of Indiana
South Bend, Indiana                                        Evan Matthew Comer
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Joel Barrozo,                                              September 24, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           19A-CR-2037
        v.                                                 Appeal from the St. Joseph
                                                           Superior Court
State of Indiana,                                          The Honorable John M.
Appellee-Plaintiff                                         Marnocha, Judge
                                                           Trial Court Cause No.
                                                           71D02-1812-F5-247



Baker, Senior Judge.




Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020                           Page 1 of 15
[1]   Joel Barrozo appeals his convictions for three counts of Level 5 Felony Reckless

      Homicide,1 two counts of Class A Misdemeanor Reckless Driving, 2 and one

      count of Class A Misdemeanor Leaving the Scene of an Accident,3 arguing that

      the convictions violate the prohibition against double jeopardy. The State

      concedes that one of the reckless driving convictions must be vacated on double

      jeopardy grounds. We agree, and remand with instructions to vacate one of the

      reckless driving convictions and resentence Barrozo accordingly. In all other

      respects, we affirm.


                                                      Facts
[2]   Around 6:15 in the evening on December 16, 2018, members of the St. Joseph

      County Fatal Crash Team (FACT) were dispatched to an intersection in South

      Bend to investigate a three-vehicle accident. When FACT officials arrived, they

      discovered a black Nissan Altima with significant damage, a brown

      Thunderbird resting in the southbound lane of traffic, and, a short distance up

      the road, a silver Dodge Avenger resting along the northbound lane of traffic.


[3]   The driver of the Avenger was not present when FACT officials arrived.

      Witnesses stated that the driver, later identified as Barrozo, exited the vehicle

      after it came to a stop and fled the scene. FACT officials assessed the damage




      1
          Ind. Code § 35-42-1-5.
      2
          Ind. Code § 9-21-8-52(a).
      3
          Ind. Code § 9-26-1-1.1(b)(1).


      Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020    Page 2 of 15
      to the Avenger and concluded that the damage to the front of that vehicle was

      consistent with the rear damage to the Nissan. FACT officials determined that

      the Nissan had been struck from behind by the Avenger and pushed into the

      southbound lane of traffic, where it struck the Thunderbird.


[4]   Inside the Nissan, FACT officials discovered the driver, Marvi Thomas, and

      her son, Christopher Poe. Thomas and Poe were extracted from the vehicle

      and pronounced dead. Inside the Thunderbird were the driver, Elizabeth Kelly,

      and passengers Christopher Wilson and Kelly’s 17-month-old daughter, I.J.

      Kelly, Wilson, and I.J. were all seriously injured: Kelly required surgery to treat

      her injuries; Wilson suffered broken ribs and teeth and had bruising around his

      eyes; and I.J. had head and neck trauma, a broken collar bone, and a broken

      arm. I.J. was transported to a hospital, where she later died.


[5]   Police were eventually able to identify Barrozo as the driver of the Avenger. In

      December 2018, the State charged Barrozo with three counts of Level 5 felony

      leaving the scene of an accident resulting in death; two counts of Level 6 felony

      leaving the scene of an accident resulting in serious bodily injury; three counts

      of Level 5 felony reckless homicide; and two counts of Class A misdemeanor

      reckless driving.


[6]   On July 2, 2019, Barrozo pleaded guilty as charged without a plea agreement.

      The trial court conducted a sentencing hearing on August 2, 2019. The trial

      court entered judgments of conviction and sentenced Barrozo as follows:




      Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020   Page 3 of 15
          • Three counts of Level 5 felony reckless homicide, for which Barrozo
            received five years apiece.
          • Two counts of Class A misdemeanor reckless driving, for which Barrozo
            received one year apiece.
          • The trial court reduced one count of leaving the scene of an accident
            resulting in death to a Class A misdemeanor and sentenced Barrozo to
            one year.

      The trial court did not enter judgments of conviction on the remaining charges

      based on double jeopardy concerns. It ordered all sentences to be served

      consecutively, resulting in an aggregate term of eighteen years imprisonment.

      Barrozo now appeals.


                                      Discussion and Decision                          4




[7]   Very recently, our Supreme Court conducted a substantive overhaul of

      Indiana’s double jeopardy precedent. Wadle v. State, No. 19S-CR-340, 2020
WL 4782698 (Ind. Aug. 18, 2020); Powell v. State, No. 19S-CR-527, 2020 WL
4783108 (Ind. Aug. 18, 2020). The Court overruled the long-standing

      Richardson v. State, 717 N.E.2d 32 (Ind. 1999), and crafted new rules and

      analyses for this area of jurisprudence. Our Supreme Court explained that there

      are two distinct scenarios of substantive double jeopardy—(1) when a

      defendant’s single act implicates multiple criminal statutes and (2) when a




      4
       Barrozo pleaded guilty. As such, he should have raised this challenge in the context of a petition for post-
      conviction relief rather than a direct appeal. E.g., Lee v. State, 816 N.E.2d 35, 40 (Ind. 2004); Mapp v. State,
      770 N.E.2d 332, 333-34 (Ind. 2002). Nevertheless, we elect to address his argument.

      Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020                               Page 4 of 15
       defendant’s single act harms multiple victims under the same criminal statute—

       and distinct analyses for each. Both scenarios are present in this case.


                        I. Single Act, Multiple Statutes: Wadle
[8]    When a defendant’s single act or transaction implicates multiple criminal

       statutes, there is a two-part inquiry:


               First, a court must determine, under our included-offense
               statutes, whether one charged offense encompasses another
               charged offense. Second, a court must look at the underlying
               facts—as alleged in the information and as adduced at trial—to
               determine whether the charged offenses are the ‘same.’ If the
               facts show two separate and distinct crimes, there’s no violation
               of substantive double jeopardy, even if one offense is, by
               definition, ‘included’ in the other. But if the facts show only a
               single continuous crime, and one statutory offense is included in
               the other, then the presumption is that the legislation intends for
               alternative (rather than cumulative) sanctions. The State can
               rebut this presumption only by showing that the statute—either
               in express terms or by unmistakable implication—clearly permits
               multiple punishment.


       Wadle, slip op. p. 3.


[9]    First, we must look to the statutory language itself. If the language of the

       statutes at issue “clearly permits multiple punishment, either expressly or by

       unmistakable implication, the court’s inquiry comes to an end and there is no

       violation of substantive double jeopardy.” Id. at 23 (internal footnote omitted).


[10]   Here, we must consider whether Barrozo’s convictions for reckless homicide,

       reckless driving, and leaving the scene of an accident violate the prohibition

       Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020     Page 5 of 15
       against double jeopardy. A person commits the crime of reckless homicide

       when he “recklessly kills another human being.” I.C. § 35-42-1-5. A person

       commits Class A misdemeanor reckless driving when (in relevant part) he

       operates a vehicle and recklessly “drives at such an unreasonably high rate of

       speed . . . under the circumstances” that he endangers the safety or property of

       others and causes bodily injury to a person. I.C. § 9-21-8-52(a). Finally, a

       person commits Class A misdemeanor leaving the scene of an accident if he

       was the operator of a vehicle involved in an accident resulting in bodily injury

       and leaves the scene of the accident without providing the necessary

       information, assistance, or notice to law enforcement. I.C. § 9-26-1-1.1(b)(1).


[11]   As none of these statutes clearly permits multiple punishment (either expressly

       or by unmistakable implication), we must turn to the second part of the

       statutory analysis. Specifically, we must apply our included-offense statutes to

       determine statutory intent. Wadle, slip op. p. 23. A trial court may not enter

       judgment of conviction and sentence for both an offense and an included

       offense. Ind. Code § 35-38-1-6. An “included offense” is an offense that:


               (1)      is established by proof of the same material elements or
                        less than all the material elements required to establish the
                        commission of the offense charged;


               (2)      consists of an attempt to commit the offense charged or an
                        offense otherwise included therein; or


               (3)      differs from the offense charged only in the respect that a
                        less serious harm or risk of harm to the same person,


       Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020         Page 6 of 15
                        property, or public interest, or a lesser kind of culpability,
                        is required to establish its commission.


       Ind. Code § 35-31.5-2-168. If none of the offenses are included offenses of the

       others (either inherently or as charged), then there is no double jeopardy

       violation. Wadle, slip op. p. 24.


[12]   In cases involving a comparison of more than two statutes, we believe that a

       visual aid may be helpful.


        Level 5 Felony Reckless             Class A Misdemeanor                 Class A Misdemeanor
        Homicide                            Reckless Driving                    Leaving the Scene of an
                                                                                Accident

        A person who                        A person who operates               A person who operates
                                            a vehicle and                       a motor vehicle
                                                                                involved in an accident
            • recklessly                        • recklessly                    and
            • kills another                     • drives at an
              human being                         unreasonably                     • knowingly or
                                                  high rate of speed                 intentionally
        commits Level 5 felony                    under the                        • leaves the scene
        reckless homicide.                        circumstances,                     of the accident
                                                • endangering the                    without providing
                                                  safety or property                 necessary
                                                  of others                          information,
                                                                                     assistance, and
                                                • and causing
                                                                                     notice to law
                                                  bodily injury to a
                                                                                     enforcement
                                                  person
                                                                                   • and the accident
                                            commits Class A                          results in bodily
                                            misdemeanor reckless                     injury to another
                                            driving.                                 person




       Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020                   Page 7 of 15
                                                                                commits Class A
                                                                                Misdemeanor leaving
                                                                                the scene of an accident.


[13]   The first statute—reckless homicide—involves, plainly and simply, the reckless

       killing of another person. There is no overlap between that statute and the

       other two—in other words, it is not an included offense of the others, nor are

       they of it.5


[14]   As to the latter two statutes—reckless driving and leaving the scene of an

       accident—while there is some overlap, it does not rise to the level of making

       one an included offense of the other. Both require the defendant to have been

       operating a vehicle and both require a person to have sustained bodily injury.

       Reckless driving, however, requires that the defendant drove his vehicle in a

       reckless manner, thereby endangering others and causing the bodily injury. In

       contrast, leaving the scene of an accident merely requires that the defendant’s

       vehicle was involved in an accident (he need not have caused the accident or the

       bodily injury) and that the defendant then left the scene of the accident without

       providing his identifying information, among other things. Under these

       circumstances, we find that reckless driving is not an included offense of leaving

       the scene of an accident, or vice versa. Cf. Wadle, slip op. p. 33-34 (finding that

       operating while intoxicated causing serious bodily injury is an included offense



       5
        Nor is there a problem with the way in which the offenses were charged in this case, because the reckless
       homicide counts were based on the deaths of Thomas, Poe, and I.J., while the bodily injuries involved in the
       other charges were based on the injuries sustained by Wilson and Kelly. We will consider below whether the
       multiple charges of the same offense based on multiple victims are permissible.

       Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020                          Page 8 of 15
       of leaving the scene of an accident during or after committing the offense of

       operating while intoxicated causing serious bodily injury).


[15]   Because we have found that none of the offenses are included in the others,

       there is no double jeopardy violation stemming from the convictions for

       reckless homicide, reckless driving, and leaving the scene of an accident. Id. at

       32. Therefore, we need not consider the second part of the Wadle analysis,

       which focuses on the facts underlying those offenses.


                        II. Single Act, Multiple Victims: Powell
[16]   In resolving a claim of multiplicity—the charging of a single offense in multiple

       counts—we must determine “whether—and to what extent—the applicable

       statute permits the fragmentation of a defendant’s criminal act into distinct

       ‘units of prosecution.’” Powell, slip op. p. 7. Our Supreme Court explains that

       “[w]hereas the ‘elements of an offense define what must be proved to convict a

       defendant of a crime,’ a criminal statute’s ‘unit of prosecution defines how many

       offenses the defendant has committed.’” Id. at 7 n.7 (quoting United States v.

       Rentz, 777 F.3d 1105, 1117 (10th Cir. 2015) (Matheson, J., concurring))

       (emphasis in original).


[17]   This analysis is (potentially) a two-step process. First, we must review the text

       of the statute. If the statute “indicates a unit of prosecution, then we follow the

       legislature’s guidance and our analysis is complete.” Id. at 7-8. But if the

       statute is ambiguous, we proceed to the second step, pursuant to which we must

       determine whether the facts indicate a single offense or distinguishable offenses.

       Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020    Page 9 of 15
       To answer this question, “we ask whether the defendant’s actions are ‘so

       compressed in terms of time, place, singleness of purpose, and continuity of

       action as to constitute a single transaction.’” Id. at 8 (quoting Walker v. State,

       932 N.E.2d 733, 735 (Ind. Ct. App. 2010)). If the “criminal acts are sufficiently

       distinct, then multiple convictions may stand; but if those acts are continuous

       and indistinguishable, a court may impose only a single conviction.” Id.


[18]   Turning first to the question of whether the reckless homicide statute contains a

       “unit of prosecution,” we find it necessary to dig a bit deeper into this vague

       term. As our Supreme Court turned to Rentz for guidance on this term, we will

       follow suit. The Rentz Court explained that a unit of prosecution is “the

       minimum amount of activity a defendant must undertake, what he must do, to

       commit each new and independent violation of a criminal statute,” moving on

       to focus on the statute’s verb. 777 F.3d at 1109. In conducting its analysis, it

       provided an example relevant to this case: “if a law’s verb says it’s a crime to

       kill someone, we usually think a defendant must kill more than one person to be

       found guilty of more than one offense. That’s the action necessary to support




       Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020     Page 10 of 15
       each and every unit of prosecution.” Id. (emphases original).6


                                         A. Reckless Homicide
[19]   Here, we first consider Barrozo’s three reckless homicide convictions. As noted

       above, a person who recklessly kills another person has committed Level 5

       felony reckless homicide. I.C. § 35-42-1-5. The gravamen of this offense is the

       act of killing another person and, as in the example provided by Rentz, we find

       that our legislature unambiguously intends the act of killing another person to

       be this statute’s unit of prosecution. See also Powell, slip op. p. 11 (observing that

       under result-based statutes, such as reckless homicide, the crime is complete so

       long as the result is reached and the defendant acted with the requisite mental

       state; therefore, where several deaths occur in the course of a single incident,

       the offense has been committed several times over). As such, because Barrozo

       killed three people, he has committed three instances of this crime.




       6
         The concurring opinion of Judge Matheson, to which our Supreme Court cited, gives another helpful
       example: “if the elements of an offense consist of at least two acts, X (e.g., use of a firearm) and Y (e.g.,
       crime of violence), and in the same course of conduct the defendant has done X once and Y twice, then he or
       she has committed one crime if the unit of prosecution is X, two crimes if the unit of prosecution is Y, and
       one crime if the unit of prosecution is X and Y combined.” Id. at 1117 (Matheson, J., concurring).
       Judge Matheson also pointed to the decision of the Fourth Circuit in United States v. Shrader, 675 F.3d 300,
       313 (4th Cir. 2012). In Shrader, the Fourth Circuit considered the federal stalking statute, which includes two
       possible units of prosecution—(1) the intent to harm a particular victim and (2) a course of conduct. The
       Shrader Court concluded that the plain language of the statute makes the unit of prosecution the victim,
       noting that the “statute does not punish fungible acts, such as possession of cocaine in two different
       receptacles, but rather defines the defendant’s crime—and therefore the unit of prosecution—in terms of his
       intent to strike fear in a particular individual.” Id. (internal citation omitted). The defendant in that case had
       engaged in a single course of conduct that harassed and intimidated two people—the victim and her husband.
       The Shrader Court concluded that two stalking charges were permissible because each was based on a
       different victim and, therefore, a different unit of prosecution. Id. at 313-14.

       Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020                              Page 11 of 15
[20]   Our legislature is tasked with defining crimes and may include units of

       prosecution if it sees fit to do so. Here, the General Assembly has

       unambiguously provided that the act of killing another person is the unit of

       prosecution of the reckless homicide statute. As such, our inquiry ends here,

       and we need not consider the second step of the Powell analysis. Barrozo’s

       three reckless homicide convictions do not violate the prohibition against

       double jeopardy.


                                         B. Reckless Driving
[21]   The State concedes that Barrozo’s two reckless driving convictions cannot stand

       based on double jeopardy concerns. Appellee’s Br. p. 12. This concession,

       however, occurred before Powell revamped the relevant double jeopardy

       landscape. Therefore, we will consider the reckless driving convictions

       notwithstanding the State’s concession.


[22]   As noted above, a person commits reckless driving when (in relevant part) he

       operates a vehicle and recklessly “drives at such an unreasonably high rate of

       speed . . . under the circumstances” that he endangers the safety or property of

       others. I.C. § 9-21-8-52(a). The offense is elevated from a Class C to a Class A

       misdemeanor if the reckless driving causes bodily injury to a person. Id.


[23]   In Powell, our Supreme Court distinguished between conduct- and result-based

       statutes:


               A conduct-based statute, under our criminal code, consists of an
               offense defined by certain actions or behavior (e.g., operating a

       Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020   Page 12 of 15
               vehicle) and the presence of an attendant circumstance (e.g.,
               intoxication). Under these statutes, the crime is complete once
               the offender engages in the prohibited conduct, regardless of
               whether that conduct produces a specific result (e.g., multiple
               victims). The focus—or “gravamen”—of the statutory offense is
               the defendant’s actions, not the consequences of those actions.
               To be sure, a specific result or consequence (e.g., death or serious
               bodily injury) may enhance the penalty imposed. But “multiple
               consequences do not establish multiple crimes,” since the crime
               may still be committed without the consequence.


       Slip op. p. 10 (quoting Mathews v. State, 849 N.E.2d 578, 582 (Ind. 2006))

       (emphases original) (internal citations omitted).


[24]   We find our Supreme Court’s analysis of the double jeopardy implications of

       the resisting law enforcement statute in Paquette v. State to be relevant here. 101
N.E.3d 234 (Ind. 2018). Most compellingly, the resisting law enforcement

       statute in effect at the time Paquette was decided, like the reckless driving

       statute, had a subsection that created “the foundation for the offense in

       question.” Id. at 240. Without this foundation, the subsequent subsections—

       which enhanced the offense based on a variety of circumstances—“could not

       stand.” Id. Our Supreme Court inferred, based in part on this method of

       crafting the statute, that the legislature did not intend multiple occurrences of




       Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020    Page 13 of 15
       the enhancing circumstances stemming from just one violation of the

       foundational offense to be multiple offenses.7


[25]   Furthermore, the Paquette Court found it noteworthy that other statutes, such as

       operating a vehicle while intoxicated (OWI) and arson, explicitly allow

       multiple convictions if there are multiple victims. See, e.g., I.C. § 9-30-5-4(b)

       (elevating OWI to a Level 5 felony if it causes serious bodily injury and

       explicitly providing that it is a separate offense for each person whose serious

       bodily injury is caused by the OWI conduct); Ind. Code § 35-43-1-1(e)

       (elevating arson to a higher level of felony if it results in bodily injury or serious

       bodily injury and explicitly providing that it is a separate offense for each

       person who suffers a bodily injury or serious bodily injury as a result of the

       arson). The reckless driving statute does not have a comparable provision. As

       our Supreme Court observed, “Our legislature is aware that multiple

       convictions for multiple harms caused by a single violation require explicit




       7
        Since Paquette was decided, the General Assembly has amended the resisting law enforcement statute,
       which now explicitly allows for multiple convictions when there are multiple victims:
                (i)      A person who commits an offense described in subsection (c) commits a
                         separate offense for each person whose bodily injury, serious bodily injury,
                         catastrophic injury, or death is caused by a violation of subsection (c).
                (j)      A court may order terms of imprisonment imposed on a person convicted of
                         more than one (1) offense described in subsection (c) to run consecutively.
                         Consecutive terms of imprisonment imposed under this subsection are not
                         subject to the sentencing restrictions set forth in IC 35-50-1-2(c) through IC 35-
                         50-1-2(d).
       Ind. Code § 35-44.1-3-1. This amendment further highlights the key role played by the legislature in setting
       the parameters of double jeopardy jurisprudence.

       Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020                             Page 14 of 15
       authorization and we trust that they would have done so if that was their

       intent.” Paquette, 101 N.E.3d at 241.


[26]   The crime of reckless driving, like the crime of OWI, is complete once the

       offender engages in the prohibited conduct. See Powell, slip op. p. 10 (discussing

       OWI). For both offenses, the underlying crime is a Class C misdemeanor that

       is complete as soon as the conduct occurs. The offense may be elevated—and

       the penalty enhanced—if a specific result or consequence occurs, such as bodily

       injury (elevating reckless driving to a Class A misdemeanor) or endangering a

       person (elevating OWI to a Class A misdemeanor). I.C. 9-21-8-52(a); Ind.

       Code § 9-30-5-2(b). But the crime occurs—and may be punished—only once,

       because the unit of prosecution is the act of reckless driving. Therefore, both of

       Barrozo’s reckless driving convictions may not stand. We remand with

       instructions to vacate one of those convictions and resentence Barrozo

       accordingly.


[27]   The judgment of the trial court is affirmed and remanded with instructions to

       vacate one of the reckless driving convictions and resentence Barrozo

       accordingly.


[28]   Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-2037 | September 24, 2020   Page 15 of 15